Citation Nr: 0930846	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  06-39 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to a disability evaluation greater than 20 
percent for diabetes mellitus with diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
January 1968.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs Regional Office in Waco, 
Texas, which continued the existing 20 percent disability 
rating for service-connected diabetes mellitus with diabetic 
retinopathy.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran currently holds a 20 percent evaluation for 
diabetes mellitus with diabetic retinopathy and contends that 
he merits a higher rating for this disability.  This rating 
contemplates the need for insulin and a restricted diet or an 
oral hypoglycemic agent and a restricted diet.  38 C.F.R. 
§ 4.119, DC 7913.  A 40 percent is assigned for diabetes 
mellitus which requires an additional factor of a medical 
need for restriction of occupational and recreational 
activities.  See Camacho v. Nicholson, 21 Vet. App. 360, 365 
(2007). 

The Veteran's representative has argued that the VA 
examination reports of record do not specifically evaluate 
whether the Veteran's diabetes mellitus medically requires a 
need for restriction of occupational and recreational 
activities, other than a recitation of the Veteran's history.  
It is further noted that VA clinical records disclose 
instances of uncontrolled blood sugars.  This was noted on VA 
examination in May 2007.  At that time, the examiner did not 
offer an opinion as to whether the Veteran's diabetes 
mellitus medically requires restriction of occupational and 
recreational activities.  

Based upon the facts of this case, the Board must return the 
May 2007 VA examination report as inadequate for rating 
purposes as it does not contain sufficient findings necessary 
to adjudicate this claim.  38 C.F.R. §§ 4.1 and 4.2.

The Board finds also finds that additional development is 
required as the appellant has not been provided notice that 
complies with the Veterans Claims Assistance Act of 2000 
(VCAA), as contemplated by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.59.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Subsequent to the January 2006 claim for an increased 
disability rating, the Veteran was issued VCAA notification 
letters in February and May 2006.  However, the Veteran was 
not informed of the requirements necessary to receive the 
benefits he is requesting.  

In light of Vazquez-Flores, the Board will order corrective 
notice.

The Board notes that, in the May 2009 statement, the 
Veteran's representative appears to raise the issue of 
service connection for hypertension as secondary to diabetes 
mellitus.  The Veteran previously made such a secondary 
service connection claim for hypertension, which was denied 
by the RO in a January 2005 rating decision.  The Veteran did 
not appeal the January 2005 decision and has not submitted a 
request to reopen the claim for service connection for 
hypertension.  That issue is therefore not before the Board 
at this time.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all of the 
Veteran's VA medical records from July 
2007 through the present not already 
included in the claims file.  

2.  The RO should provide the Veteran 
corrective VCAA notice that complies with 
the Court's decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The 
corrective VCAA notice should also ask the 
Veteran to provide any evidence in his 
possession that pertains to the claim, and 
it should comply with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

3.  Arrange for the Veteran to undergo an 
appropriate VA examination in order to 
determine the current nature and severity of 
his diabetes mellitus.  The claims file must 
be made available to the examiner for 
review.

Based on the examination and review of the 
record, the examiner should specifically 
discuss whether the Veteran's diabetes 
mellitus medically requires restriction of 
occupational and recreational activities 
and, if so, the date that such medical 
restriction was required based upon review 
of the claims folder.

4.  After completing the above 
development, the RO should readjudicate 
the claim on appeal, considering any new 
evidence secured.  If the disposition 
remains unfavorable, the RO should furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford the applicable opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

